DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 have been presented for examination and are rejected. 

Response to Arguments

Applicant's argument, filed on August 15th, 2022 have been entered and carefully considered. 
Applicant argues in substance,: on pages 7-10 of the remarks, that   “The Office Action seems to consider the first access node 10 as the transmission device. See Office Action page 3: "and a first access node 10 (i.e. interpreted equivalent to transmission device)"  Szczerbak teaches page 4, lines 10-12 that "said method being remarkable in that, the first access node and the second access node being connected to a management server via the communication network. So Szczerbak does not teach a transmission device (i.e. the first access node 10) able to communicate via a radio link with a gateway equipment forming a node of a telecommunication network. See the present application (page 2, lines 18-22): “

In response, the Examiner respectfully disagrees and finds this argument unpersuasive. After further review of the prior art applied, the Examiner contends that the reference still qualifies as prior arts. 
Applicant argues that Szczerbak does not disclose a transmission device. 
Examiner disagrees, Szczerbak disclose a transmission device and terminal. 
According to specification: “The transmission device behaves as a terminal in relation to the network” and “The terminal can be a fixed or mobile terminal, such as an electric meter, a sensor, etc.” .  Under the broadest reasonable interpretation (BRI) in light of the specification, the Examiner interpreting the claim limitation “transmission device and terminal device”,  Szczerbak discloses a server for managing a communication between a measurement sensor (i.e., sensor is interpreted as terminal) and an access node (i.e., network access node interpreted as network equipment which may be equivalent to gateway and is utilized as transmission device) to a communication network as well as a sensor of measure and an access node. FIG. 1 and Abstract a step in which the management server (30) sends to the second access node (20) a request for communication to be established with the measuring sensor (40), following the information message received). 

Applicant argues that  "According to the invention, the management method comprises the following steps implemented by a transmission device able to communicate via a radio link with a gateway equipment forming a node of a telecommunication network (page 2 lines 18-22); and claim 1: "... a transmission device able to communicate via a first radio link with a first gateway equipment forming a node of a telecommunication network."  In the application, the transmission device is between a sensor and a gateway equipment forming a node of a telecommunications network. Szczerbak is silent regarding a second piece of equipment forming node of a network which can correspond to the gateway equipment.” And Applicant argues that “Szczerbak does not disclose that the session key is shared between the terminal and the network server and/or the application server. Szczerbak only discloses a session key shared between the sensor and the node.”
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. Szczerbak discloses a second piece of equipment and discloses recited the claim 1 limitation, receiving from said management server (see Szczerbak FIG. 1  and Abs., management server (30)) a request for management of a terminal able to communicate (Szczerbak, see FIG. 1 and Abs., management server (30) sends to the second access node (20) a request for communication to be established with the measuring sensor (40) (i.e., sensor is interpreted as terminal)) via a second radio link (i.e., interpreted as equivalent to a second communication link (L2)) with a second gateway equipment(i.e., interpreted as equivalent to the second access node (20) is equivalent second network equipment) of the network and configured to communicate with an associated application server via the second gateway equipment of the network and said network server and having established a communication session with the network server and/or the application server (Szczerbak, see FIG. 1 and Abs discloses a step in which the management server (30) sends to the second access node (20) a request for communication to be established with the measuring sensor (40), following the information message received). 
Szczerbak discloses at least one session key being shared between the terminal and the network server (Szczerbak, see page 5, lines 19-28, establishing a communication by the second access node(i.e., interpreted as equivalent second network equipment), a step of sending by the measurement sensor (i.e., interpreted as equivalent the terminal in accords to Spec. “mobile terminal, such as an electric meter, a sensor”), to the second access node, a message of notification authorizing or not the establishment of a communication on the second radio communication link(L2) with said second access node. When the data is encrypted(i.e. session key for encryption ) and the measurement sensor (i.e., terminal)authorizes the establishment of communication with the second access node(i.e., equivalent second network equipment or network server), the notification message may include a decryption key of the data. This decryption key  (i.e. session key for decryption)may advantageously be stored by the second access node for later use) and/or the application server). Therefore, Szczerbak discloses session key being shared between the terminal which is measurement sensor and network server which is second access node as illustrated above. 
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
 In view of such, the rejection is maintained as follows:




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Szczerbak, (WO 2016/001316 hereinafter Szczerbak) in view of in view of Ophir et al. (US 20170230832 hereinafter Ophir).

With respect to claims 1, 11 and 12, Szczerbak teaches  a management method comprising the following acts implemented by a transmission device able to communicate via a first radio link with a first network equipment forming a node of a telecommunication network and configured to communicate with an associated management server via said first network equipment and via a network server said network (Szczerbak, see FIG. 1  and page 4, lines8-12,  page, 7 lines 40-44, page 8, lines 1-7, transfer a data communication of a first radio communication link L1 between a measurement sensor 40 and a first access node 10  (i.e. interpreted equivalent to transmission device) to a communication network 5, towards a second radio communication link L2, between said measurement sensor 40 and a second access node 20 to said communication network 5. A communication network 5, a first access node 10 to the communication network 5, a second communication network access node 20 5, a management server 30 (i.e. management server) connected to the first access node 10 and the second access node 20 by said communication network 5 and a sensor 40 for measuring a plurality of values of at least one parameter):
receiving  from said management server a request for management of a terminal able to communicate via a second radio link with a second network equipment of the network (Szczerbak, see page 4, lines 13—26, sending, by the management server, to the second access node a request to establish a communication with the measurement sensor following the received information message. By the term "information on the state of the first access node" is meant information on the quality of the signal received from the network by said first access node (particularly when the first access node connects to the network on the network a radio communication link) and / or information on the level of charge of the power supply of the first access node and / or information on the presence of the first access node in the radio coverage of a radio sensor measured) and 
at least one session key being shared between the terminal and the network server ( Szczerbak, see page 5, lines 19-28, establishing a communication by the second access node, a step of sending by the measurement sensor, to the second access node, a message of notification authorizing or not the establishment of a communication on the second radio communication link with said second access node. When the data is encrypted(i.e. session key for encryption ) and the measurement sensor authorizes the establishment of communication with the second access node, the notification message may include a decryption key of the data. This decryption key  (i.e. session key for decryption)may advantageously be stored by the second access node for later use) and/or the application server,
 said request for management containing at least one identifier said terminal( Szczerbak, see page 12, lines 30-42, The touch pad receives the URI sent periodically by the measurement sensor 40 and installs the service, preferably after the user has provided an identifier and a password. The management server 30 then sends a communication transfer request to the touch pad which then establishes the data communication with the sensor 40 on a second L2 communication link to ensure continuity of service) and said at least one session key (Szczerbak, see page 5, lines 19-28 when the data is encrypted(i.e. session key for encryption ) and the measurement sensor authorizes the establishment of communication with the second access node, the notification message may include a decryption key of the data); 
subsequent to the reception of the request for management, receiving at least one message sent by said terminal (Szczerbak, see page 4, lines 35-40, the method comprises, prior to the step of reception by the management server of an information message comprising a transfer request, the steps, performed by the first access node, of: detection of a crossing of a threshold of a transfer parameter of a communication, and sending to the management server an information message comprising a transfer request following the detected crossing); and 
sending, in response to said message, at least one response message encrypted with said session key received (Szczerbak, see page 11, lines 34-37, the measurement sensor 40 can send a notification message to the second access node 20 indicating whether the measurement sensor 40 allows or not the establishment of a data communication with said second access node 20 on the second radio communication link L2. In case of authorization and when the data sent by the measurement sensor 40 is encrypted, the notification message may include a decryption key of the data).
Szczerbak yet fails to explicitly disclose first gateway equipment and second gateway equipment, 
configured to communicate with an associated application server via the second gateway equipment of the network and said network server and having established a communication session with the network server and/or the application server, 
However, Ophir discloses first gateway equipment second gateway equipment (Ophir, see paragraph [0032] the first gateway is an SGSN or an S-Gateway, the second gateway is a GGSN or a P-gateway, and the tunnel is a GPRS tunneling protocol (GTP) tunnel), 
configured to communicate with an associated application server via the second gateway equipment of the network and said network server and having established a communication session with the network server and/or the application server (Ophir, see paragraphs [0035, 0073, 0079-0080] IOT devices generally have SIM cards and are connected via the cellular network and the Internet, to an application or enterprise server to which they report or which updates or manages them. From the second gateway (GGSN) or P-gateway, the connection to the enterprise or application server goes via the cellular provider's Internet port and then to the enterprise itself via the Internet or via a VPN secured tunnel (which can be carried over the internet as well or via private lines)),
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Szczerbak with the teaching of Ophir to provide the method for the security platform can examine the actual packets of the data session. The network is secured by firewalls and other security plurality of gateways installed at the network borders, monitoring the data traffic going between the mobile network and the internet, and between the mobile network and other networks or signaling carriers. The firewall uses the IP address to identify packets belonging to the session and uses packet inspection to ensure that the identified packets observe the profile. The cellular device identification is used to find a security profile for the specific device and then deliver that profile to the firewall along with the IP address. Thus, prevent intrusion and hacking into IoT devices, and from the devices into other machines or data centers or other entities connected to the Internet, where the combination of elements according to known methods would yield a predictable result (Ophir, see paragraph[0005-0008, 0081] ).

With respect to claim 2, Szczerbak-Ophir teaches the management method, in which said request for management is received via said first gateway equipment (first gateway equipment is taught by Ophir [0032]) and via said network server terminal (Szczerbak, see page 4, lines 35-48, the method comprises, prior to the step of reception by the management server of an information message comprising a transfer request, the steps, performed by the first access node, of: detection of a crossing of a threshold of a transfer parameter of a communication, and sending to the management server an information message comprising a transfer request following the detected crossing. The transfer parameter may be, for example, the power of the signal received from the communication network by the first node, in particular when the first access node connects to the network over a radio communication link, or the signal power. received on the first radio communication link). 

With respect to claim 3, Szczerbak-Ophir teaches  the management method, in which said at least one response message contains at least one configuration parameter of the terminal (Szczerbak, see page 4, lines 13-14,  31-34, receiving, by said management server, an information message sent by the first access node, said information message comprising information on the state of said first access node and / or a transfer request; data communication…The access nodes can update the service configuration parameters using the data received from a measurement sensor, which improves the communication transfer). 

With respect to claim 4, Szczerbak-Ophir teaches  the management method, in which said at least one configuration parameter comprises a list of at least one radio channel to be validated or invalidated by the terminal (Szczerbak, see page 4, lines  31-34,  The access nodes can update the service configuration parameters using the data received from a measurement sensor, which improves the communication transfer. Page 5, lines 19-28, further discloses establishing a communication by the second access node, a step of sending by the measurement sensor, to the second access node, a message of notification authorizing or not the establishment of a communication on the second radio communication link with said second access node. When the data is encrypted(i.e. session key for encryption ) and the measurement sensor authorizes the establishment of communication with the second access node, the notification message may include a decryption key of the data. This decryption key  (i.e. session key for decryption)may advantageously be stored by the second access node for later use).

With respect to claim 6, Szczerbak-Ophir teaches  the management method, in which said at least one response message contains a request for sending by said terminal of a request for connection (Ophir, see paragraphs [0107, 0109] the dynamic allocation of the IP address is typically made in response to a request for a data session. The request may be initiated by the device if the device initiates the session, or by the network if something outside the network attempts to communicate with the device).

With respect to claim 7, Szczerbak-Ophir teaches  the management method, in which said request for management contains authentication data allowing establishment by said transmission device of a communication session with the terminal (Szczerbak, see page 5, lines 8-13, the method comprises, after the step of sending a request for establishment of a communication by the management server, the steps, performed by the second access node, of : reception of said request for establishment of a communication, establishing a communication with the measurement sensor on a second radio communication link, and receiving, on said second radio communication link, signals comprising data relating to measurements made by the measurement sensor).

With respect to claim 8, Szczerbak-Ophir teaches  the management method, in which the method comprises subsequent to the sending of said at least one response message, an act of receiving a request for connection to said application server sent by said terminal and an act of establishing a communication session between said terminal and said transmission device (Ophir, see paragraphs [0107-0109, 0154] irrespective of whether it is a probe or a proxy, monitors the messages, and may identify the pair {IMSI, IP-address of a device}, where the IMSI is the mobile network identifier, and the IP address is dynamically allocated to the IoT device by the GGSN/P-GW as a response to a Create-PDP-Context request sent by the SGSN. More generally, the pair may be any cellular network identification of the device combined with an Internet protocol (IP) address that can be used to identify the session, so that the pair can be used outside the cellular network to tie the specific IoT device to the particular session. The dynamic allocation of the IP address is typically made in response to a request for a data session. The request may be initiated by the device if the device initiates the session, or by the network if something outside the network attempts to communicate with the device).

With respect to claim 9, Szczerbak-Ophir teaches  the management method, in which the method comprises, subsequent to the establishment of the communication session between said terminal and said transmission device, an act of dispatching establishment data of said communication session to said network server (Szczerbak, see page 8, lines 20-32, to establish, on the first radio communication link L1, a communication with the measurement sensor 40, detecting a crossing of a threshold of a transfer parameter of said communication, and  send to the management server 30, via the communication network 5, an information message comprising a call transfer request established on the first link L1 radio communication following crossing detected. The first access node 10 is further configured to send to the management server 30, preferably periodically, an information message comprising information on the state of said first access node 10 such as, for example, information on the quality of the signal received from the communication network 5 by said first access node 10 and / or information on the level of charge of its power supply and / or information on its presence in the radio coverage of the measurement sensor 40).

With respect to claim 10, Szczerbak-Ophir teaches  the management method, in which said request for management is received in response to a message sent by the transmission device (Szczerbak, see page 4 , lines 13-19,receiving, by said management server, an information message sent by the first access node, said information message comprising information on the state of said first access node and/ or a transfer request; data communication, and  sending, by the management server, to the second access node a request to establish a communication with the measurement sensor following the received information message).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Szczerbak, (WO 2016/001316 hereinafter Szczerbak) in view of in view of Ophir et al. (US 20170230832 hereinafter Ophir) further in view of Maguire (US 20100042691 hereinafter Maguire).

With respect to claim 5, Szczerbak-Ophir teaches  the management method, yet fails to explicitly disclose in which said at least one configuration parameter comprises at least one lag value to be complied with between a message sent and a message received by the terminal.
However, Maguire discloses in which said at least one configuration parameter comprises at least one lag value to be complied with between a message sent and a message received by the terminal (Maguire, see paragraphs [0004, 0008-0013] method of receiving messages is known as a “push” method. In this method messages arriving at the server or data relating to the messages are relayed to the terminal with a relatively short time lag. FIG. 7a and paragraph [0127] further discloses parameters may affect the timing ratio will now be given. FIG. 7a is a time line showing a series of connected intervals during which the terminal maintains connections for receiving messages alternating with disconnected periods during which no such connections are maintained. In this example, the length of each connected interval is L0 (i.e. interpreted as equivalents to lag value )and the length of each disconnected period is P0. These lengths may be kept constant unless there is a change in one of the parameters).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Szczerbak-Ophir with the teaching of Maguire to provide the method of receiving messages that intersperses connected intervals, enabling immediate, or considerably immediate, relaying of messages or data related to messages, with disconnected periods during which the terminal does not have a connection with a network, so that the expend of resources can be prevented. Therefore it allows both a sense of immediate receipt of messages after sending and efficient resource management. Therefore the excessive and wasteful use of resources can be avoided, so that the messaging experience for the user can be improved, where the combination of elements according to known methods would yield a predictable result (Maguire, see paragraph[0026] ).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/08/2022

/ELIZABETH KASSA/
Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457